Exhibit 10.27.6

 

  

PARIS RE

39 Rue du Colisée

75008 Paris

France

 

Paris , the 18 December 2008

Dear Sirs,

USD 200,000,000 Committed Standby Letter of Credit Facility

We, Natixis (the “Bank”) are pleased to advise PARIS RE, a French Sociéte
Anonvme registered with the Companies Commercial Registry of Paris under n° 433
195 096, which registered office is located 39, rue du Colisée, 75008 Paris (the
“Applicant”) of the Bank’s agreement to place at the disposal of the Applicant
the following Committed Standby Letter of Credit Facility.

 

1. Facility

The Bank will, under the terms and conditions set out in this letter (the
“Facility Letter”), make available through its New York Branch to the Applicant
USD 200,000,000 (two hundred million Dollars of the United States of America)
(the “Commitment Amount”) in a form of standby letters of credit and for a three
(3) years period from the execution of this Facility Letter (the “Facility”).

 

2. Purpose

The Facility will be available for general corporate purposes of the Applicant.
The Bank is not bound to monitor or verify the application of any amount raised
under this Facility Letter.

 

3. Availability

 

(a) The Facility shall be available for the issuance in favour of beneficiaries
(each a “Beneficiary”) by order and for the account of the Applicant of standby
letters of credit (each a “Letter of Credit”) which will be either denominated
(i) in US Dollars in favour of US beneficiaries, substantially in the form
attached hereto as Exhibit B, or (ii) subject to the conditions set forth in
Clause 3 (d) below, in US Dollars, Euros or Sterling pounds, substantially in
the form attached hereto as Exhibit C. Letters of Credit may be issued during
the period from and including the date hereof to, but excluding the Final
Maturity Date (as defined below).

 

1



--------------------------------------------------------------------------------

(b) Each Letter of Credit will have a twelve (12) months duration from its
issuing date. Subject to Extension Request as mentioned in Clause 10
(b) (Extension Option) of this Facility Letter, each Letter of Credit may be
automatically extended for a new period of up to twelve (12) months from the
Letter of Credit initial expiry date (together, the initial expiry date of a
Letter of Credit and an anniversary date thereof being called the “Expiry Date”)
(i) unless at least sixty (60) days prior to any Expiry Date the Bank has
notified the Applicant in writing that the Letter of Credit will not be renewed
for any such additional period and (ii) unless at least sixty (60) days prior to
any Expiry Date the Applicant notify the Bank in writing that the Applicant do
not wish the Letter of Credit to be renewed for any such additional period. In
the case (i) and (ii) a notice of cancellation will be sent to the Beneficiary
at least sixty (60) days (or ninety (90) days with the prior written consent of
the Bank) prior to the Expiry Date of the Letter of Credit.

 

(c) Subject to satisfaction of all the conditions precedent hereinafter set
forth to request the issuance of a Letter of Credit (or any amendment of an
outstanding Letter of Credit), the Applicant shall send to the Bank a written
request with reference to this Facility Letter and Repayment Agreement
specifying the effective date of issuance, the amount, the currency, the
Beneficiary and the Expiry Date. The Bank shall receive at its counters in Paris
(France) such written request at least five (5) Business Days (a “Business Day”
means a day on which banks are simultaneously open for business in Paris
(France) and New York (USA)) before the effective date of issuance of or of
amendment to, as the case may be, the requested Letter of Credit. The Bank shall
verify that the request has been issued in accordance with the Applicant’s
Authorised Signatory List as amended from time to time, a copy of which is
attached as Exhibit D to this Facility Letter, in accordance with Clause 5
(Conditions Precedent) hereinafter.

 

(d) Letters of Credit issued in accordance with Clause 3 (a) (ii), which may be
denominated in US Dollars, Euros or Sterling pounds, may be issued in favour of
Beneficiaries other than US Beneficiaries and maybe subject to and governed by
the laws of another state than the State of New York or the laws of another
country than the United States of America. Letters of Credit subject to and
governed by the laws of another state than the State of New York or the laws of
France, England or Germany will be issued by the Bank upon written request by
the Applicant. Letters of Credit subject to and governed by the laws of another
country than the laws of the United States of America, France, England or
Germany may be issued subject to the Bank’s prior written consent, which consent
shall not be withheld or delayed unreasonably.

 

4. Letter of Credit Fees

 

(a) Non-utilisation Fee

The Applicant shall pay to the Bank, in arrears, a quarterly commitment fee of
0.09 % per annum on a daily unused Commitment Amount from and including the date
of execution of this Facility Letter to and including the date of termination of
the Facility Letter.

 

2



--------------------------------------------------------------------------------

(b) Utilisation Fee

The Applicant shall pay to the Bank, in arrears, a quarterly utilisation fee on
the amount of each Letter of Credit outstanding, calculated on the actual number
of days elapsed on the basis of a year of 360 days of 0,15%.

 

5. Conditions Precedent

The Facility will become available to the Applicant and the Bank will only be
obliged to comply with Clauses 1 and 3 of this Facility Letter upon receipt by
the Bank of the following documents each in form and substance satisfactory to
the Bank:

 

(a) the duplicate of this Facility Letter duly signed by the Applicant’s
authorised officers;

 

(b) a copy of the Applicant’s Authorised Signatory List;

 

(c) the Repayment Agreement (in the form attached in Exhibit A) duly signed by
the Applicant’s authorised officers;

 

(d) a copy of the up to date Applicant’s Bye-Laws;

 

(e) an extract from the French Company register (“extrait Kbis”) regarding the
Applicant dated not less than November 2008; and

 

(f) the Charge over Custody Accounts, as defined in Clause 15 (Security), duly
signed and delivered.

 

6. Representations and Warranties

The Applicant hereby represents and warrants to the Bank as at the date hereof
(and shall be deemed to repeat such representations and warranties each time
that the issuance of or an amendment to a Letter of Credit is requested) as
follows:

 

(a) each of the execution, delivery and performance by the Applicant of this
Facility Letter (including any request of issuance of, or of amendment to the
Letter of Credit) and the Repayment Agreement has been duly authorised by all
necessary corporate action and does not conflict with or results in a default or
breach under its documents of incorporation, any provision of law or regulation
to which it is subject, or any agreement to which it is a party; and

 

(b) this Facility Letter and the Repayment Agreement constitute valid and
legally binding obligations of the Applicant enforceable by the Bank against the
Applicant in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or other laws affecting creditor’s rights
generally, or by general principles of equity; and

 

3



--------------------------------------------------------------------------------

(c) No authorisation, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance of this Facility Letter and the Repayment
Agreement; and

 

(d) The most recently published audited non-consolidated financial statements of
the Applicant and consolidated financial statements of PARIS RE Holdings Limited
as of the end of and for such fiscal year furnished to the Bank are complete and
give a true and fair view of the financial condition of the Applicant and PARIS
RE Holdings Limited, respectively. Such financial statements were prepared in
accordance with International Financial Reporting Standards (IFRS) as adopted in
the European Union; and

 

(e) No Event of Default (as such events or circumstances are defined in Clause
11 hereunder) or potential Event of Default has occurred and is continuing; and

 

(f) The obligations of the Applicant under this Facility Letter and under the
Repayment Agreement will rank at least pari passu with the Applicant’s other
present or future unsecured and unsubordinated obligations.

 

7. Reimbursement and Indemnity

The reimbursement and indemnity obligations of the Applicant (the “Repayment
Agreement”) are stated in the Repayment Agreement attached as Exhibit A to this
Facility Letter which shall form integral part of this Facility Letter.

 

8. Default Interest

If the Applicant fails to pay any amount hereunder (whether of principal,
interest or otherwise and including sums payable by virtue of the provisions of
this clause), the Bank will be entitled to charge the Applicant default interest
on such amount from the date of such failure up to the date of actual payment,
determined by the Bank to be;

 

(a) 1% (one per cent); plus

 

(b) overnight USD LIBOR or in the event LIBOR is not available, other equivalent
overnight borrowing rate.

Such default interest to be payable on the last day of each period so selected.

Any interest on any overdue sums of interest shall be automatically capitalised
if they are due for twelve (12) months and shall bear interest at a rate
determined pursuant to the preceding paragraph.

 

9. Information

The Applicant shall supply to the Bank, as soon as available, its audited
financial statements for each financial year.

 

4



--------------------------------------------------------------------------------

The Applicant shall supply to the Bank all material information publicly
released (other than the information which is posted on PARIS RE Holdings
Limited website). The Bank may reasonably request further information regarding
the financial condition, business and operations, provided that the Applicant
shall have the right upon justification, to refuse to provide such information.

If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the signing
date of this Facility Letter; or (ii) any change in the status of the Applicant
after the signing date of this Facility Letter obliges the Bank to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Applicant shall
promptly upon the request of the Bank procure the supply of such documentation.

 

10. Duration

 

(a) This Facility Letter is granted on a committed basis for a three (3) years
period. The date which is three (3) years after the signing date of this
Facility Letter will be called the “Final Maturity Date”.

 

(b) Extension option: The Applicant may, no later than 120 days before the Final
Maturity Date, by written notice to the Bank, request an extension of the
Facility Letter from the Final Maturity Date for a further period of one
(1) year. The date which is one (1) year after the Final Maturity Date will be
called the “Extended Final Maturity Date”. If the Applicant requests an
extension of the Facility Letter, the Bank shall, within ninety (90) days after
the receipt of this request and at its absolute discretion ; either,

(i) notify the Applicant of its decision to accept an extension of the Facility
Letter for a further period of one (1) year ; or

(ii) decline such request and the Facility Letter will be cancelled at the Final
Maturity Date.

 

(c) Notwithstanding the Final Maturity Date or the Extended Final Maturity Date
(as the case may be), if as a consequence of the automatic extension of any
Letters of Credit, the Expiry Date would be a date later than the Final Maturity
Date or the Extended Final Maturity Date (as the case may be), then the Bank
will notify the Beneficiary (within the notice period specified in the Letter of
Credit) prior to the Expiry Date that the Letter of Credit will not be renewed
in order to avoid the automatic extension of the Expiry Date of the Letter of
Credit.

 

5



--------------------------------------------------------------------------------

(d) At the Final Maturity Date or at the Extended Final Maturity Date (as the
case may be) or following receipt of notice of termination as stated in this
Facility Letter :

 

  (i) any outstanding Letters of Credit will be cancelled on their respective
Expiry Date, provided notice to cancel has been given to the beneficiary of the
Letter of Credit and to the Applicant within the notice period specified in the
Letter of Credit;

 

  (ii) from (and including) the Final Maturity Date or the Extended Final
Maturity Date (as the case may be) of the Facility Letter, the Applicant shall
not request the Bank to, and the Bank shall not, issue any new Letter of Credit
or amend any outstanding Letter of Credit; and

 

  (iii) the terms and conditions of this Facility Letter and of the Repayment
Agreement shall survive until any Letter of Credit is outstanding and until full
payment and /or repayment of any amount which is due or may become due under
this Facility Letter and the Repayment Agreement.

 

(e) Voluntary cancellation. The Applicant may without indemnity or penalty
cancel the whole or any part (if a part in a minimum amount of USD 10,000,000)
of the unused Commitment Amount by giving to the Bank a written notice stating
the amount and the date, at least fifteen (15) Business Days prior to the
effective date requested for the voluntary cancellation.

Any amount so cancelled may not subsequently be reinstated.

 

11. Events of Default

Each of the events or circumstances set out in this Clause 11 is an event of
default (an “Event of Default”):

 

  (i) failure by the Applicant to pay any sum due under this Facility Letter or
under the Repayment Agreement, within ten (10) Business Days after having
received notice of such non payment from the Bank; and/or

 

  (ii) the Applicant has commenced proceedings for mandat ad hoc or réglement
amiable in accordance with articles L 611-3 to L 611-15 of the French Commercial
Code , or has made any formal declaration of bankruptcy, declaration of
cessation of payments (déclaration de cessation des paiements) or any formal
statement to the effect that it is insolvent or likely to become insolvent; or a
judgement for redressement judiciaire, cession totale de I‘entreprise or
liquidation judiciaire is entered in relation to Applicant under articles
L.620-1 to L.644-6 of the French Commercial Code (or any analogous procedure) or
a case, proceeding or other action shall be commenced under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it or its debts ; or

 

6



--------------------------------------------------------------------------------

  (iii) any representations and warranties herein shall prove to have been
incorrect in any respect when made or deemed to be made; provided that if such
breach of representation and warranty may be cured, the Applicant shall have
failed to cure such breach within thirty (30) days after written notice
requiring such breach to be remedied has been given to the Applicant by the Bank
; or

 

  (iv) The Applicant shall fail to pay any financial indebtedness (excluding
debt evidenced by this Facility Letter) for an amount in excess of EUR
150 million when due and such failure shall continue for a period of at least
thirty (30) days after the applicable grace period, if any, specified in the
agreement or instrument relating to such debt; or

 

  (v) enforcement of the charge over custody accounts (the “Charge over Custody
Accounts”) dated 18 December 2008, according to its terms.

If an Event of Default occurs and is continuing, the Bank may by notice to the
Applicant:

 

  (a) cancel its commitment hereunder to issue or amend Letters of Credit;
and/or

 

  (b) notify each of the Beneficiaries immediately that the Letter of Credit
will not be renewed in order to avoid the automatic extension of the Expiry Date
thereof; and/or

 

  (c) declare that all Letters of Credit then in effect, arc deemed payable on
Beneficiary’s demand.

 

12. Costs, Expenses and Taxes

The Applicant agrees to pay within a reasonable time upon presentation of the
relevant written justification all reasonable costs and expenses of the Bank,
including reasonable fees and expenses of counsel, in connection with the
enforcement against it of this Facility Letter and of the Repayment Agreement
and the protection of the Bank’s rights hereunder, including any bankruptcy,
insolvency and other enforcement proceedings with respect of the Applicant. In
addition, the Applicant shall pay within a reasonable time, upon presentation of
the relevant written justification, any and all stamps and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of this Facility Letter, the Repayment Agreement and the
Letters of Credit, and agrees to save the Bank harmless from and against such
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

7



--------------------------------------------------------------------------------

13. Assignment

This Facility Letter and the Repayment Agreement shall inure to the benefit of,
and shall be enforceable by the Bank and its respective successors and assigns.
The Applicant may not assign its rights or benefits under this Facility Letter
without the prior written consent of the Bank, which consent shall not be
withheld or delayed unreasonably. The Bank may assign any of its rights under
this Facility Letter and the Repayment Agreement to any branch or banking
licensed affiliate of the Bank, provided such bank or branch is (i) authorized
under US laws and regulations to issue letters of credit and (ii) included in
the NAIC list of approved Banks. If the Bank wishes to assign its rights or
benefits under this Facility Letter and the Repayment Agreement to a third
party, the consent of the Applicant will be required. Such consent shall not be
withheld or delayed unreasonably.

 

14. Maintenance of Ownership

The Bank shall have the right but not the obligation, with 90 days prior written
notice, to terminate the Facility Letter, if PARIS RE Holdings Limited ceases to
own directly or indirectly, at least 51% of the share capital and/or voting
rights in the Applicant. In this event, terms and conditions set forth in Clause
10 (d) shall apply.

 

15. Security

As security for the repayment of the Facility, the Applicant has executed on
18 December 2008, the Charge over Custody Accounts lodged with BNY Mellon,
London branch, of an aggregate market value of AA- shares representing at any
time a minimum of 120% of the Secured Obligations as defined in the Charge over
Security Accounts.

 

16. Governing Law and Jurisdiction

This Facility Letter shall be governed by, and construed in accordance with
French law. By execution and delivery of this Facility Letter and the Repayment
Agreement, the Bank and the Applicant hereby irrevocably submits to and accepts
unconditionally the non-exclusive jurisdiction of the Court of Appeal of Paris
(France).

It is acknowledged and agreed that:

 

  (a) Except as stated in Clause 16 (b), Letters of Credit are subject to and
governed by the 2007 Revision of the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce (Publication
No. 600) (the “UCP”) and to the extent not inconsistent therewith, the laws of
the State of New York. In the event of any conflict between the UCP and the laws
of the State of New York, the UCP will prevail. Any dispute arising out of these
Letters of Credit or their performance shall be brought before the US federal
courts of the Southern District of New York (with the waiver of jury trial). The
submission to the jurisdiction referred to above shall not limit the Bank’s
right to take proceedings against the Beneficiary in courts of any other
competent jurisdiction.

 

8



--------------------------------------------------------------------------------

  (b) By exception to Clause 16 (a), Letters of Credit may be issued in
accordance with the procedure set forth in Clause 3 (d), which will be subject
to and governed by the laws of another state than the State of New York or
another country than the United States of America. These Letters of Credit will
be subject to and governed by the UCP and the laws of their respective
jurisdiction and in the event of any conflict between the UCP and the laws of
the jurisdiction, the UCP will prevail. Any dispute arising out of these Letters
of Credit or their performance shall be brought before the competent courts of
their respective jurisdiction (with the waiver of jury trial, if applicable).
The submission to the jurisdiction shall not limit the Bank’s right to take
proceedings against the Beneficiary in courts of any other competent
jurisdiction.

Each party hereby elects domicile at the following address:

 

For the Applicant:   

39, rue du Colisee

75008 PARIS

 

For the Bank :   

30 avenue Pierre Mendes France

75013 PARIS

For and on behalf of NATIXIS

 

/s/ Patrick Bouchayer     /s/ Jean Terren Authorized Signatory     Authorized
Signatory Name Mr Patrick BOUCHAYER     Name Mr Jean TERREN

Accepted and Agreed this 18 December 2008

For and on behalf of PARIS RE

 

/s/ Authorized Signatory Name: [Illegible]

 

9